Case 5:17-cv-11803-JEL-APP ECF No. 53 filed 09/18/20   PageID.285   Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Anthony Murdock,

                        Plaintiff,      Case No. 17-11803

v.                                      Judith E. Levy
                                        United States District Judge
Trinity Services Group, et al,
                                        Mag. Judge Anthony P. Patti
                        Defendants.

________________________________/

ORDER DENYING PLAINTIFF ANTHONY MURDICK’S PRO SE
  REQUEST TO SET ASIDE STIPULATED DISMISSAL AND
           SETTLEMENT AGREEMENT [52]

     On June 7, 2017, Plaintiff Anthony Murdock brought this § 1983

action against several individuals and entities affiliated with Trinity

Services Group, which is a food service provider to the Michigan

Department of Corrections (MDOC). (ECF No. 1.) Plaintiff, a detainee in

the custody of MDOC, alleged that he was “the victim of sexual relations

and sexual battery with a prison food worker during his incarceration at

Central Michigan Correctional Facility.” (Id. at PageID.2.) On February

20, 2020, the parties notified the Court that they were finalizing
Case 5:17-cv-11803-JEL-APP ECF No. 53 filed 09/18/20         PageID.286   Page 2 of 4




settlement documents, and on March 4, 2020, the parties filed a

stipulated order dismissing this case with prejudice. (ECF No. 51.)

      On July 6, 2020, Plaintiff mailed a pro se letter to the Court1

requesting that the settlement agreement be set aside. (ECF No. 52.)

Plaintiff argued that he “never was comfortable with any settlement

agreement that has been forced on [him] by [his] attorney[]s,” that he

“told my attorney[]s on recorded phone calls that [he] want[s] to go to

trial in this manner,” and that he “truly believe[s] that [he] ha[s] been

misle[]d, and lied to just in order to push this case on.” (Id. at PageID.282

(emphasis in original).) Plaintiff request that his dismissal and

settlement be set aside, that he be appointed a new lawyer, and that he

be allowed to go to trial. (Id.)

      Plaintiff’s request will be denied. A voluntary dismissal with

prejudice “operates as a final adjudication on the merits.” Warfield v.

AlliedSignal TBS Holdings, Inc., 267 F.3d 538, 542 (6th Cir. 2001); see

also Fed. R. Civ. P. 41(a)(1)(B). Federal Rule of Civil Procedure 60(b)

“gives courts the discretion to set aside a voluntary dismissal with

prejudice if the dismissal was not a ‘free, calculated, and deliberate’



      1   Which was not docketed until September 14, 2020.
                                          2
Case 5:17-cv-11803-JEL-APP ECF No. 53 filed 09/18/20   PageID.287   Page 3 of 4




choice.” Warfield, 267 F.3d at 542. Plaintiff may make such a showing by

demonstrating that he agreed to the dismissal under “coercive conditions

that negated [Plaintiff]’s ability to make a free choice in the matter.” Id.

at 543. Plaintiff bears the burden of demonstrating grounds to set aside

the dismissal by clear and convincing evidence. Info-Hold, Inc. v. Sound

Merchandising, Inc., 538 F.3d 448, 454 (6th Cir. 2008).

     Plaintiff does not make such a showing here. Plaintiff’s letter

argues that he was “misled,” but does not provide any details to support

this allegation—let alone describing conditions that would have negated

his ability to make a free choice. Further, while Plaintiff may have been

“[un]comfortable” with settlement, and while he may have initially

encouraged his attorneys to take this case to trial, he ultimately did agree

to a binding settlement and stipulated dismissal with prejudice. Absent

evidence that his final decision was not “free, calculated, and deliberate,”

initial reticence will not set aside a voluntary dismissal. Warfield, 267

F.3d at 542.

     Finally, even if Plaintiff could make an involuntariness showing

sufficient to set aside the stipulated dismissal, the requirements for

setting aside a settlement agreement are even steeper—requiring a


                                     3
Case 5:17-cv-11803-JEL-APP ECF No. 53 filed 09/18/20   PageID.288   Page 4 of 4




showing of bad faith on the part of Defendants’ attorneys in addition to

Plaintiff’s—and are not met here. Cogent Solutions Group, LLC v.

Hyalogic, LLC, 712 F.3d 305, 309 (6th Cir. 2013) (settlement agreements

are “contract[s] and [are] governed by reference to state substantive law

governing contracts generally”); Kimball v. Crowley, No. 320139, 2014

WL 3928807, at *2 (Mich. Ct. App. Aug. 12, 2014) (Michigan law will

uphold settlement agreements “absent a showing that the other party

participated in the duress or coercion”).

     For the foregoing reasons, Plaintiff’s motion is DENIED.

IT IS SO ORDERED.

Dated: September 18, 2020                s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 18, 2020.



                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager


                                     4
